16-90010-am
In re: [Redacted], Attorneys.

  16-90010-am
  In re: [Redacted]

                                United States Court of Appeals
                                                         FOR THE
                                                 SECOND CIRCUIT


               At a stated term of the United States Court of Appeals for the Second
  Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
  the City of New York, on the 14th of March, two thousand sixteen.

  Present:            Denny Chin,
                                      Circuit Judge.



  In re                           &                             ,*
                                      Attorneys.                                          16-90010-am
                                                                                          ORDER



  ~r        dated filed Januaiy 26, 2016, the Court ordered                        and
  -        to show cause why disciplinaiy or other coITective measures should not be imposed on them
  pmsuant to Local Rule 33.l and Federal Rule of Appellate Procedure 33 for violating the Com1's
  order that they appeai· at a mediation conference for the appeal docketed at-      .

  In response,-         and-         state that: soon after commencing the appeal, appellant "replaced"
  them as counsel and revoked their authority to speak on its behalf; they anticipated appellant's new
  counsel would make a substitution of counsel filing and thereafter handle all aspects of the appeal,
  including comi-ordered mediation; new counsel info1med them that appellant intended to withdraw
  the appeal; and they tried, unsuccessfully and in good faith, to withdraw as counsel of record. This
  response, though timely and complete, reflects misunderstandings about their ongoing duties to the
  Comt and the mandat01y nature of the Comi's mediation program.

  Appellant's decision to replace -          and -         did not relieve them of their obligation to
  comply with the Comi's orders. ~emain~el of record until the Comi relieved them of
  the representation. See In re Payne, 707 F.3d 195, 206 (2d Cir. 2013) (" (C]ounsel may not end the
  representation of a client without taking affnmative action.'~ did not occm until Febrnaiy 4,
  2016, when the Comt granted their motion to be relieved. -            and -          concede that they
  were on notice that appellant's new cmmsel never filed a substitution of com1sel: all documents in the
  appeal continued to be se1ved on them. As counsel of record, they were obligated to respond to the
  Comt's order that they appear at a mediation conference, at the ve1y least to notify the appointed
  mediator that their representation was in question and to request an adjournment. More troubling,

  *This is a redacted version of a confidential order issued in the Comt' s attomey misconduct docket. It has been posted
  on the Court's website for the benefit of other counsel.
- I and- I apparently view the Comi's mediation program as optional. It is mandato1y.
The comt-appointed mediator serves as an extension of the Court, desi~ the judges to mediate
cases pmsuant to Federal Rule of Appellate Procedure 33. -           '-        ' and appellant's new
counsel had no authority to cancel the mediation conference or othe1wise disregard this Comi's order
that they appear and participate in good faith.

Despite -         s and -        ' s failure to end their representation properly, paiticipate in the
mediatio~nce, o~e court-appointed mediator the professional comte!M!sf
                                                                   a reply, I
conclude that it is unnecessary to refer this matter to the Court's Grievance Panel.  'sand
-       's conduct was limited to one case and is unlikely to be repeated, they ave accepted
responsibility and concede enor, and I find no evidence that they acted in bad faith.


                                            FOR THE COURT:
                                            Catherine O'Hagan Wolfe, Clerk




                                                 2